Cite as 2016 Ark. App. 150


                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-15-854

                                                 OPINION DELIVERED MARCH 9, 2016
 RAYMOND VAIL and SAMANTHIA
 SEE
                   APPELLANTS                    APPEAL FROM THE RANDOLPH
                                                 COUNTY CIRCUIT COURT,
 V.                                              [NO. JV-2014-37]

 ARKANSAS DEPARTMENT OF                          HONORABLE KEVIN N. KING,
 HUMAN SERVICES and S.S., MINOR                  JUDGE
 CHILD
                     APPELLEES                   AFFIRMED



                          ROBERT J. GLADWIN, Chief Judge

       In this termination-of-parental-rights case, both parents, in separate briefs, appeal the

Randolph County Circuit Court’s order of August 11, 2015, terminating their parental

rights and granting to appellee Arkansas Department of Human Services (DHS) the power

to consent to adoption. Appellants Raymond Vail and Samanthia See both argue that

termination of their parental rights was not in the child’s best interest. Raymond also

contends that the trial court erred in determining that DHS proved a statutory ground for

terminating his parental rights. We affirm.

                         I.      Statement of Facts and Procedural History
       A petition for emergency custody and dependency-neglect was filed by DHS on

April 7, 2014, alleging that Samanthia and Raymond were the parents of S.S., born April 7,

2013; Samanthia had custody; and Raymond was the legal/putative father. The attached

affidavit of the DHS caseworker stated that a protective-services case had been opened on
                                Cite as 2016 Ark. App. 150

June 26, 2013, when Samanthia left S.S. alone for three hours and failed a drug screen for

THC by diluting the specimen with hot water. The case was closed on November 7, 2013,

after services, including parenting classes, had been provided. An emergency occurred on

April 3, 2014, when Samanthia admitted to not feeding S.S. until after 2:00 p.m., S.S. had

a severe diaper rash that had gone untreated, and Samanthia had her roommate, Daniel

Honeycutt, caring for S.S. Honeycutt had threatened suicide days prior, and Samanthia had

refused to take a drug screen for DHS. A seventy-two-hour hold was taken on S.S. due

to the maltreatment and risk of serious harm.

       A probable-cause order was filed on April 8, 2014, finding probable cause that the

emergency conditions that necessitated removal of custody from Samanthia continued and

that S.S. should remain in DHS custody. DHS was to develop an appropriate case plan and

provide services. The parents were ordered to view “The Clock is Ticking” video; attend

and complete parenting classes; submit to random drug screens, a drug-and-alcohol

assessment, and a psychological evaluation; obtain and maintain sufficient income to support

the family and safe, clean, and stable housing; permit DHS access to their home; regularly

attend visits; notify DHS if transportation was needed; and keep DHS informed of correct

telephone numbers and addresses. The order also stated that Raymond should establish

paternity.

       An adjudication order was filed on May 20, 2014, and the circuit court found that

DHS had been involved with the family since May 28, 2013, and services, including




                                             2
                                Cite as 2016 Ark. App. 150

parenting classes, home visits, and random drug screens had been provided. These services

did not prevent removal because an emergency developed on April 3, 2014, as outlined

above.      The circuit court found by a preponderance of the evidence that S.S. was

dependent-neglected due to Samanthia’s environmental and medical neglect.             DHS

remained the custodian, and the goal of the case was reunification with a parent. The

concurrent plan was adoption/guardianship/permanent custody. All prior orders remained

in place.

         A review order was filed on September 30, 2014, and custody remained with DHS.

Raymond was adjudicated to be the father of S.S., and the goal of reunification remained.

The circuit court found that Samanthia had been compliant in completing parenting classes,

viewing the video, and completing the psychological and drug-and-alcohol assessments and

outpatient substance-abuse counseling.     She had attended counseling at Mid South,

submitted to random drug screens, attended weekly supervised visitations, and maintained

a home. However, Samanthia was not compliant in that she tested positive for THC when

she performed the drug-and-alcohol assessment; she missed a visit on August 21, 2014; and

she did not have sufficient income. The circuit court noted that DHS reported that

Samanthia was inconsistent during visits in her concern for S.S., her interaction with S.S.,

and her affection for S.S.

         The circuit court found that Raymond was compliant in completing parenting

classes, viewing the video, submitting to drug-and-alcohol and psychological assessments,




                                             3
                                Cite as 2016 Ark. App. 150

attending visitation, maintaining income and a home, and submitting to random drug

screens. However, Raymond tested positive for THC and opiates on August 12, 2014, and

on September 11, 2014, and he had not returned his home-study packet. He was often late

for visits, and he had trouble keeping track of visitation days and times. Neither parent was

ordered to pay child support.

       A permanency-planning order was filed on March 31, 2015, and the circuit court

found that return of custody to the parents was contrary to the welfare of S.S, and

continuation of custody in DHS was in the child’s best interest. The circuit court authorized

a plan for adoption with DHS filing a petition for termination of parental rights because (1)

S.S. was not being cared for by a relative, and termination was in her best interest; (2) DHS

had provided appropriate services; and (3) the permanent goal should be a plan for adoption.

Accordingly, the circuit court appointed counsel for Raymond. A home study and drug-

and-alcohol assessment on Raymond were admitted in evidence. The circuit court found

that, while Samanthia had been partially compliant with the case plan and was continuing

to seek disability income after being denied twice, she had not been compliant in that she

tested positive for THC at the drug-and-alcohol assessment and for opiates on January 7,

2015. She had missed one visit on August 21, 2014, and she did not have sufficient income.

The circuit court specifically noted concerns about Samanthia’s credibility. Regarding

Raymond, the circuit court found compliance and noncompliance as set forth above and

further found that the home-study packet, which was finally submitted in January 2015 due

to his not being able to provide a current address, was denied.


                                             4
                                Cite as 2016 Ark. App. 150

       DHS filed a petition for termination of parental rights on April 17, 2015, and alleged

that (1) S.S. had been out of the custody of the parents for twelve months, and despite

meaningful effort by DHS to rehabilitate the parents and correct the conditions which

caused removal, those conditions had not been remedied, citing Ark. Code Ann. § 9-27-

341(b)(3)(B)(i)(a) (Repl. 2015); (2) subsequent to the filing of the original petition for

dependency-neglect, other factors or issues arose which demonstrated that placement of S.S.

in the parents’ custody would be contrary to her health, safety, or welfare and that despite

the offer of appropriate family services, the parents had manifested the incapacity or

indifference to remedy the subsequent issues, citing Ark. Code Ann. § 9-27-

341(b)(3)(B)(vii)(a); and (3) the parents had subjected S.S. to aggravated circumstances,

citing Ark. Code Ann. § 9-27-341(b)(3)(B)(ix)(a). DHS alleged that, due to her tender age,

S.S. was adoptable and that there was potential harm due to the parents’ lack of sufficient

income and their instability with respect to relationships and employment.

       At the termination hearing held on June 23, 2015, Raymond testified that he and

Samanthia had never been married to each other and had not lived together. He claimed

that S.S. had been in his home almost every weekend and every day he had off work until

she was removed by DHS and placed in foster care. He claimed that S.S. was placed in

foster care because he stopped going to Samanthia’s house and keeping it clean. He admitted

to having contact with Samanthia, as he had been to her house on the day prior to the

hearing. He explained that he had a prescription for opiates when he tested positive for

that, but admitted that he had failed the drug screen for THC, which was his fault. He said


                                             5
                                Cite as 2016 Ark. App. 150

that he did not know where he got the marijuana. He said that he had three jobs and had

trouble getting his home-study packet returned to DHS. He denied being late for visits and

denied having trouble remembering what day his visits were scheduled. He admitted that

he did not keep a calendar even though he was shown how to keep one. Since the case

began, he had moved three times and had two girlfriends. He said he was currently dating

Anna, his fiancée. He admitted that he also had sex with Samanthia twice since the case

began. His jobs were at a sawmill and Larry’s Pizza, and he had a weekend job cutting

timber. He admitted that his income was not sufficient to cover his bills on a monthly basis.

He claimed that the only thing he had failed to do was the home study. He further claimed

that he did not know of Samanthia’s drug problem before DHS became involved.

       Samanthia testified that she is S.S.’s mother and that S.S. was almost a year old when

she was placed in foster care by DHS. She said,

       [T]hey took her because my house is trash. They said she was drinking on a spoiled
       bottle, and I didn’t feed her until two o’clock that afternoon, she had a severe diaper
       rash, which it actually was a yeast infection. And it wasn’t that bad because I was
       treating it.
She claimed that she only had problems with keeping a job. She claimed that S.S. had a

yeast infection from antibiotics she had been taking for an ear infection. Samanthia said S.S.

was dirty that day because she had been teaching S.S. to walk outside in the dirt. She did

not bathe S.S. before her nap because she planned on taking S.S. back outside. She admitted

having used marijuana around the time S.S. was removed from her care, but denied having

used opiates in January 2014. She surmised that someone may have slipped her some pills,



                                              6
                                Cite as 2016 Ark. App. 150

as she had been hanging around some bad people, including Raymond. She claimed that

Raymond had two fiancées during the case. She admitted having had several different

boyfriends since the case started and explained that it was because she was looking for

something “long term.” She said that she had visited S.S. on Thursdays and that DHS had

talked to her about how she needed to focus on S.S. during her visits. She wanted DHS to

help her find a job so she could be reunited with S.S. Her plan was to leave S.S. with a

friend while she worked. She also thought that if she could get her driver’s license, a car,

and a job in Jonesboro, she could take S.S. to her aunt’s daycare there. She said that she

was applying for disability based on her borderline-personality disorder, which developed

over many years of being abused. She said that she sometimes took her medication as she

was supposed to, but most of the time she did not.

       Allison Starr testified that she was the family-service worker for DHS and was

assigned to S.S.’s case from April 2014 until January 2015. She helped develop both of the

case plans. She said that Raymond and Samanthia had done everything in the case plans.

However, she testified that DHS’s recommendation was to terminate the parental rights of

both parents and change S.S.’s goal to adoption.

       She said that Raymond had not been able to do an unsupervised visit or extend his

visits throughout the entire case. She admitted that DHS and the ad litem determined by

agreement whether to extend visitation. She said, “He’s been unable to get a hold of most

of the time. There’s been times that we’ve tried to extend the visits and we have not been




                                             7
                                Cite as 2016 Ark. App. 150

able to get a hold of him.” She said that even after repeated suggestions that he keep his

telephone with him so that he could be reached, most of the time Raymond would not

answer his telephone. She said that if S.S. were to go back home and an emergency occurred

while she was with a caretaker and Raymond was at work, there would be a concern that

Raymond would not be reachable. She also said that Raymond did not have a plan for

how he would care for S.S. if she were in his home. She claimed that Raymond told her

that he worked from “sunup to sundown,” that he would never cut Samanthia out of his

daughter’s life, and that Samanthia could care for her. She said that Raymond had not

always been on time for his visits with S.S. and that she helped him develop a calendar for

visitation. She said that when she stopped making a calendar for him, he showed up on the

wrong days. She said that he would have to know the child’s schedule for school, doctor

appointments, and different things. She also said that Raymond had requested a home study,

but DHS was not able to give him one until paternity had been established. That was done

in June, but the study was not done until January because Raymond had different addresses.

He had lived in five different places since the case had begun.

       She said that Raymond had failed drug tests for THC and opiates, but later provided

verification of a prescription for the opiates. She admitted that she was not concerned about

the opiates, but she was concerned about the marijuana. She said that marijuana can stay in

your system from thirty to forty-five days, and the tests were administered to Raymond

thirty days apart. She said that it was a positive sign that Raymond had not failed a drug

screen for the last nine months. She stated that Raymond stayed fairly consistent with his


                                             8
                                 Cite as 2016 Ark. App. 150

visitation, that he had missed four out of forty-eight visits, and he was late a total of five

times. She said that she had observed him being appropriate on visits with S.S. She also

said he had one fiancée at the beginning of the case, he then went “back and forth” with

Samanthia, and he now had a current fiancée. Therefore, he had been involved with three

women over the last fourteen months. She said that Raymond’s income was not sufficient

and that Samanthia did not have a job. She said that she found it interesting that both

Samanthia and Raymond tested positive for the same illegal drugs.

       Ms. Starr also testified that she was not aware of any factors that would prolong or

prohibit an adoption in this case. She said that both parents had insufficient income to

support S.S. and that both had instabilities in their lives. She said one family member

interested in adopting S.S. had requested a home study.

       Ava Lou Holt testified that she was Samanthia’s landlord, had been for ten months,

and that Samanthia’s home was clean.           She said that Samanthia was gullible and

impressionable, but she had a good heart. She had witnessed Samanthia maintain a normal

household, clean, and cook. She said that she had taken Samanthia to apply for jobs and

that Samanthia was trying hard to get one.

       At the conclusion of the hearing, the circuit court granted DHS’s petition to

terminate parental rights of both parents. The circuit court’s order was filed on August 11,

2015. Appellants filed separate notices of appeal in a timely manner, and this appeal followed.




                                              9
                                   Cite as 2016 Ark. App. 150

                                      II.     Standard of Review

       We review termination-of-parental-rights cases de novo. Mitchell v. Ark. Dep’t of

Human Servs., 2013 Ark. App. 715, 430 S.W.3d 851. At least one statutory ground must

exist, in addition to a finding that it is in the child’s best interest to terminate parental rights;

these must be proved by clear and convincing evidence. Ark. Code Ann. § 9-27-341; Dunn

v. Ark. Dep’t of Human Servs., 2016 Ark. App. 34, ___ S.W.3d ___. Clear and convincing

evidence is that degree of proof that will produce in the fact-finder a firm conviction as to

the allegation sought to be established. Anderson v. Douglas, 310 Ark. 633, 839 S.W.2d 196

(1992). The appellate inquiry is whether the trial court’s finding that the disputed fact was

proved by clear and convincing evidence is clearly erroneous. J.T. v. Ark. Dep’t of Human

Servs., 329 Ark. 243, 947 S.W.2d 761 (1997). A finding is clearly erroneous when, although

there is evidence to support it, the reviewing court on the entire evidence is left with a

definite and firm conviction that a mistake has been made. Yarborough v. Ark. Dep’t of Human

Servs., 96 Ark. App. 247, 240 S.W.3d 626 (2006).

                          III.    Termination of Samanthia’s Parental Rights

       Samanthia argues that termination of her parental rights was not in S.S.’s best interest.

She specifically targets the circuit court’s finding that S.S. would be subject to potential

harm if returned to her custody. She does not challenge the circuit court’s finding that there

was at least one ground supported by sufficient evidence or that S.S. was adoptable.

However, she contends that reversal is still proper on the potential-harm factor as it is a



                                                 10
                                 Cite as 2016 Ark. App. 150

component of the best-interest finding and must be proved separate and apart from any

statutory ground or adoptability. She maintains that there was insufficient evidence to

support the circuit court’s finding of potential harm. She cites Conn v. Arkansas Department

of Human Services, 79 Ark. App. 195, 85 S.W.3d 558 (2002), where this court reversed the

termination of the father’s parental rights because there was no clear and convincing

evidence that termination was in the child’s best interest. We noted that no evidence was

presented at the termination hearing at all, and the termination was based solely on a

stipulation concerning the earlier termination of parental rights to the juvenile’s sibling. Id.

at 198, 85 S.W.3d at 560. Because only one of the two requirements of the statute was

proved, the circuit court’s decision to terminate parental rights was deemed clearly

erroneous. Id.

       Samanthia also cites Strickland v. Arkansas Department of Human Services, 103 Ark. App.
193, 287 S.W.3d 633 (2008), where this court reversed the termination of the mother’s

parental rights, which was predicated on the mother’s numerous moves during the pendency

of the case. The Strickland court held as follows:

       Appellant always maintained some type of housing, and DHS presented no clear and
       convincing evidence that any of her residences were unsafe or inappropriate. DHS
       cites the moves as evidence of an unusually peripatetic or unstable personality, but
       there are logical explanations for many of the moves. Moreover, they equally
       connote a continual striving by appellant to maintain suitable housing despite her
       circumstances. We believe the termination decision is too important to rest on this
       factor, given the entirety of the evidence in this case. As late as August 2007, the
       court lauded appellant’s progress and predicted imminent reunification. Appellant is
       unquestionably devoted to her children and visited them faithfully throughout the
       case. Her completion of three sets of parenting classes is a testament to her


                                              11
                                 Cite as 2016 Ark. App. 150

       determination to abide by the case plan and court orders. And, while it appears she
       may have missed some of JS’s doctor’s appointments during this two-year case, the
       record reveals some confusion as to whether she received notification of all
       appointments.
       Further, there was no clear and convincing evidence that appellant’s limited cognitive
       abilities or her possible depression, which was not shown to be anything other than
       situational, adversely affected her ability to parent JS and CS. Nor was there clear
       and convincing evidence that appellant’s meager income rendered her unfit.
       Appellant testified that her disability payments and food stamps covered what few
       expenses she had, with money left over. DHS witness Jennifer Harper testified that
       appellant could possibly support herself and the children on that income. It is also
       noteworthy that, when appellant lost her vehicle after separating from Mr. Garcia–
       Lopez, she was able to establish a transportation support system that no DHS witness
       could seriously fault. Jennifer Harper testified that appellant’s obligation to acquire
       stable transportation did not necessarily require ownership of a car.
Strickland, 103 Ark. App. at 200, 287 S.W.3d at 639.
       Samanthia argues that her primary issues, as articulated by DHS’s caseworker, were

related to income, unstable relationships, and visitation concerns that boiled down to her

utilizing her telephone at times during visits. She contends that the evidence demonstrated

that she had successfully maintained a stable and clean home for ten months prior to the

termination hearing, had faithfully visited S.S., had completed the case plan, and had not

engaged in any relationship for several months prior to the hearing. She argues that none

of that evidence was challenged, and all of it belies the circuit court’s finding that S.S. would

be subject to potential harm if returned to her custody. She cites Benedict v. Arkansas

Department of Human Services, 96 Ark. App. 395, 398, 242 S.W.3d 305, 308 (2006), for the

proposition that, while there is still reason to believe there can be a positive, nurturing




                                               12
                                 Cite as 2016 Ark. App. 150

parent-child relationship, the law favors preservation, not severance, of natural familial

bonds.

         The State contends that a de novo review supports the circuit court’s decision to

terminate Samanthia’s parental rights. We agree. Appellate review here is limited to

whether the circuit court’s best-interest finding was clearly erroneous. The best-interest

finding must be based on a consideration of two factors—the likelihood that, if parental

rights are terminated, the juvenile will be adopted, and the potential harm caused by

continuing contact with the parent. Ark. Code Ann. § 9-27-341(b)(3)(A). The court was

not required to find that actual harm would result or to affirmatively identify a potential

harm. McFarland v. Ark. Dep’t of Human Servs., 91 Ark. App. 323, 210 S.W.3d 143 (2005).

Furthermore, the Arkansas Supreme Court has directed that the potential-harm analysis be

conducted in broad terms. Bearden v. Ark. Dep’t of Human Servs., 344 Ark. 317, 42 S.W.3d
397 (2001).

         DHS opened a protective-services case in June 2013 because Samanthia had left S.S.

unsupervised for three hours. Samanthia also tested positive for THC after she had tried to

dilute the test specimen with hot water. She was provided with services, including parenting

classes, referral for counseling through a contract provider, home visits, and random drug

screens. The case remained open for five months, then it was closed. Five months later,

there was a report to DHS that Samanthia was providing S.S. inadequate food and

supervision. S.S. was reportedly in a dark bedroom with the door shut, crying and drinking




                                             13
                                Cite as 2016 Ark. App. 150

from an old bottle. S.S. had a full diaper and a severe diaper rash. Samanthia admitted that

S.S. had not eaten that day, and it was 2:00 p.m.         When the caseworker contacted

Samanthia, she became irrational and erratic, screaming at the caseworker and threatening a

lawsuit. DHS assumed immediate emergency custody and the current case began, resulting

in an adjudication of dependency-neglect and an ultimate termination of parental rights.

       Even though Samanthia was mostly case-plan compliant, her completion of the case

plan is not determinative. Whether her completion achieved the intended result of making

her capable of caring for S.S. is what mattered. Wright v. Ark. Dep’t of Human Servs., 83
Ark. App. 1, 115 S.W.3d 332 (2003). Here, even after nearly two years of DHS services,

she was not employed and was not ready to care for S.S. She had not obtained disability

benefits, and she had no stable means of supporting herself and S.S. The caseworker testified

that Samanthia had learned little in spite of the services. She discussed Samanthia’s visits

with S.S. and her need to be redirected to focus on S.S. Further, it was necessary to

implement a plan for Samanthia to obtain approval to bring extra people to visits with S.S.,

and Samanthia needed a plan that forbade telephone calls and texts during her visits with

S.S. Accordingly, the circuit court’s best-interest finding was not clearly erroneous.

                        IV.    Termination of Raymond’s Parental Rights

       Raymond contends that the circuit court committed reversible error by terminating

his parental rights. He argues that none of the four statutory grounds alleged by DHS were




                                             14
                                  Cite as 2016 Ark. App. 150

proved by clear and convincing evidence. He also contends that the circuit court erred in

finding that it was in S.S.’s best interest to terminate his parental rights.

       The third ground for terminating Raymond’s parental rights relied on Ark. Code

Ann. § 9-27-341(b)(3)(B)(vii)(a), in finding that, subsequent to the filing of the original

petition, other factors or issues arose which demonstrate that placement of S.S. in the

parent’s custody would be contrary to S.S.’s health, safety, or welfare and that despite the

offer of appropriate family services, the parent has manifested the incapacity or indifference

to remedy the subsequent issues or factors. The circuit court found that the parents had

failed to comply with their case plans, both failing drug screens, and both having issues

keeping up with their visitation times and places. However, Raymond contends that a

review of the record shows that the circuit court found him to be compliant with the case

plan. The record also shows that drugs were not a concern with Raymond, according to

the caseworker’s testimony. Finally, Raymond contends that his visitation record was

positive. Thus, he argues that DHS did not produce clear and convincing evidence as to

this ground.

       Raymond maintains that the circuit court seemed to articulate a burden of proof that

is not supported by Arkansas law. He refers to the remarks made during the circuit court’s

ruling from the bench and contends that juvenile courts are supposed to protect the best

interest of the child. He asks if average people could not successfully traverse dependency-

neglect court, what hope do those who are below average have?




                                               15
                                 Cite as 2016 Ark. App. 150

       Raymond also contends that the circuit court erred in finding that it was in S.S.’s

best interest to terminate his parental rights. The circuit court’s best-interest finding was

premised on the likelihood that S.S. would be adopted and the potential harm to her health

and safety caused by returning S.S. to her parents’ custody. The circuit court relied on the

caseworker’s testimony, which the court found to be credible, and the parents’ failure to

complete their case plans, engaging in multiple relationships during the course of the case,

and failure to show they can adequately provide for S.S.          Raymond claims that the

caseworker’s testimony was that he was compliant with the case plan, had demonstrated

appropriate parenting skills during visitations, was consistently employed, and had been drug

free for nine months. He claims that he could find no case law to support the circuit court’s

decision that three girlfriends over the course of a year equates to instability or potential

harm, and he argues that there was scant evidence that he lacked the financial means to care

for his child. Assuming there was evidence that he was too poor to provide for his child,

that, by itself, should not be a potential harm that would substantiate a best-interest finding

in a termination-of-parental-rights proceeding. Davis v. Smith, 266 Ark. 112, 583 S.W.2d
37 (1979).

       Termination of parental rights requires clear and convincing evidence that two

elements exist. Ark. Code Ann. § 9-27-341(b)(3). First, termination must be in the child’s

best interest; second, at least one of nine statutory grounds must exist. Here, the circuit

court found that both conditions existed. Among other things, the circuit court terminated

Raymond’s parental rights under section 9-27-341(b)(3)(B)(vii)(a), which provides that


                                              16
                                Cite as 2016 Ark. App. 150

rights can be terminated if, subsequent to the filing of the original petition for dependency-

neglect, other factors or issues had arisen demonstrating that placement of the child with the

parents was contrary to the child’s health, safety or welfare, and that despite the offer of

appropriate family services, the parent had manifested the incapacity or indifference to

remedying those issues.

       After the case had begun, Raymond twice tested positive for illegal drugs. This in

itself was a subsequent factor. Dodd v. Ark. Dep’t of Human Servs., 2016 Ark. App. 64, ___

S.W.3d ___. Raymond was also difficult to keep track of throughout the case, was difficult

to contact via telephone or otherwise, and moved so often that a home study could not be

done until January 2015, which was then denied. Even though Raymond worked several

jobs, his expenses were more than his income, and his daughter was not living with him at

that point. Raymond’s financial instability was something learned subsequent to the filing

of the petition for dependency-neglect. The circuit court was also rightfully concerned

with Raymond’s demonstrated instability in relationships with the opposite sex, maintaining

some sort of on-again off-again relationship with Samanthia and entering two marriage

engagements with other women over the course of one year. The State contends that he

was somewhat compliant with visitation, as he had issues with tardiness and inaccessibility,

which led to DHS never extending him more visits or unsupervised visitation.

       As is the case with Samanthia, Raymond’s compliance with the case plan did not

achieve the result of making him capable of caring for S.S. Wright, supra. After a year of




                                             17
                                 Cite as 2016 Ark. App. 150

DHS-provided services, the circuit court still was not confident that Raymond had

demonstrated the capacity to remedy these factors that arose subsequent to the child’s

removal. As only one ground is necessary to terminate parental rights, and clear and

convincing evidence supports the “subsequent factors ground,” we affirm the circuit court’s

termination of Raymond’s parental rights and do not discuss the other statutory grounds

raised by Raymond.

       Regarding clear and convincing evidence that termination was in the child’s best

interest, taking into consideration the likelihood that the child will be adopted and the

potential harm that may occur from returning the child to the custody of the parents, the

evidence must be viewed in a forward-looking manner and considered in broad terms.

Dowdy v. Ark. Dep’t of Human Servs., 2009 Ark. App. 180, 314 S.W.3d 722. Raymond

argues that there was insufficient evidence of potential harm and no evidence that he posed

a danger to his child. However, the financial, relationship, and housing instability and

uncertainty discussed above support the circuit court’s finding of potential harm. See

Singleton v. Ark. Dep’t of Human Servs., 2015 Ark. App. 455, 468 S.W.3d 809. Continuing

use of illegal drugs, as shown by Raymond’s positive drug tests, also by itself shows potential

harm. Allen v. Ark. Dep’t of Human Servs., 2011 Ark. App. 288, 384 S.W.3d 7. Moreover,

after a year into the case, Raymond still had not demonstrated that he was capable of

providing S.S. with a safe and appropriate family home. In light of this factor and the circuit

court’s voiced concern over Raymond’s inability to articulate a clear plan for S.S.’s care or

his own income and housing situation, no clear error has been committed.


                                              18
                        Cite as 2016 Ark. App. 150

Affirmed.

VIRDEN and GRUBER, JJ., agree.

Bristow & Richardson, P.L.L.C., by: Benjamin W. Bristow, for appellee Raymond Vail.

Leah Lanford, Arkansas Public Defender Commission, for appellant Samanthia See.

Jerald A. Sharum, County Legal Operations, for appellee.

Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                    19